
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1519
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2010
			Mr. McDermott (for
			 himself, Mr. Farr,
			 Mr. Larsen of Washington, and
			 Mr. Blumenauer) submitted the
			 following resolution; which was referred to the
			 Committee on Natural
			 Resources
		
		RESOLUTION
		Congratulating the crew of the Ocean Watch
		  for their remarkable voyage around North and South America and recognizing the
		  importance of ocean and coastal conservation.
	
	
		Whereas, on May 31, 2009, the crew of the sailing ship
			 Ocean Watch departed from Seattle, Washington, on its Around the Americas
			 voyage, a 28,000 mile journey circumnavigating North and South America with the
			 mission of inspiring, educating, and engaging citizens of North and South
			 America to protect the oceans and coasts;
		Whereas, on June 17, 2010, after 358 days, the Ocean Watch
			 completed its voyage, having made over 31 port visits along the coasts of North
			 and South America;
		Whereas the Around the Americas voyage was conceived
			 through the shared vision of David Rockefeller, Jr., and Captain Mark Schrader
			 of Stanwood, Washington, who enlisted the assistance of Sailors for the Sea, a
			 nonprofit organization that encourages sailors to become more active stewards
			 of the world’s oceans;
		Whereas in conjunction with the Applied Physics Laboratory
			 and Joint Institute for the Study of the Atmosphere and Oceans at the
			 University of Washington and the Pacific Science Center in Seattle, Washington,
			 the crew obtained scientific measurements and data to help enhance educational
			 activities and support the work of several collaborating scientists working on
			 ocean research programs;
		Whereas Around the Americas seeks to raise awareness of
			 such critical ocean health issues as polar ice melt, coral reef health, ocean
			 acidification, collapsing fisheries, ocean debris and pollution, changing sea
			 levels, and coastal erosion;
		Whereas Around the Americas has gained local, national,
			 and international media coverage, through which ocean health issues have gained
			 increased awareness;
		Whereas the United States has vast ocean coastline
			 totaling 12,383 miles shared by 24 States;
		Whereas the National Oceanic and Atmospheric
			 Administration reports that over 50 percent of the United States population
			 lives in coastal counties; and
		Whereas the United States depends on the health of its
			 oceans and coasts for a variety of ecological, economic, scientific,
			 nutritional, and recreational benefits: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)congratulates the crew of the Ocean Watch
			 on the completion of their remarkable voyage circumnavigating North and South
			 America with the mission of inspiring, educating, and engaging citizens of
			 North and South America on the importance of protecting the oceans;
			(2)supports the goals
			 and mission of Around the Americas in raising awareness and educating others
			 about ocean health issues;
			(3)recognizes the
			 tremendous impact the oceans and coasts have on the United States and a
			 significant portion of its population;
			(4)encourages all
			 people of the United States to remember the important role its oceans and
			 coasts play and the benefits these natural resources provide; and
			(5)continues to
			 promote scientific research and educational programs aimed at the preservation
			 of the oceans and coasts of the United States.
			
